DISSENTING OPINION
LOWDERMILK, J.
—I must respectfully dissent. This is a products liability action in which defendant-appellant Ortho Pharmaceutical Corporation (Ortho) appeals from a judgment in favor of plaintiff-appellee Dorothy M. Chapman for $100,000, which judgment was awarded for injuries sustained by Chapman after using Ortho-Novum 2 mg., an oral contraceptive manufactured by Ortho.
In July 1968 a Dr. Swaim prescribed an oral contraceptive, Ortho-Novum 2 mg., for Chapman, which she did not begin taking until November or December, 1968. Chapman was an obese woman who was otherwise in good health at the time she began taking Ortho-Novum 2 mg., which she continued to take until January 1970 when she was admitted to the emergency room at a hospital while vacationing in Kentucky and was treated surgically for severe thrombophlebitis (blood clots) in her legs.
As a result of her thrombophlebitis Chapman had to undergo several operations and had to spend much time in the hospital. She now must wear heavy-duty support hose, and there is an increased probability that thrombophlebitis will affect her the rest of her life.
*67At trial a Dr. Hillabrand testified that, given Chapman’s good state of health in 1968 and 1969 and her health history up to that time, the only logical cause for her thrombophlebitis was her use of Ortho-Novum 2 mg., which had been identified by certain medical studies of that time as a causative and aggravator of thrombophlebitis in women. It was Dr. Hillabrand’s opinion that Ortho’s 1968 ad 1969 warnings concerning the relationship of the use of Ortho Novum 2 mg. to increased occurrence of thrombophlebitis were inadequate and incomplete.
Dr. Swaim, the prescribing physician, testified that in prescribing Ortho-Novum 2 mg. he relied primarily upon the warning contained in the 1968 Physician’s Desk Reference (P.D.R.). The P.D.R. is a book which identifies all the major prescription drugs on the market, describes the chemical makeup of each drug, indicates the purposes for which a given drug is used, gives warnings as to those persons who should not use a certain drug, and tells what side effects and serious complications might result from the use of a given drug. This descriptive, prescriptive, and cautionary information is furnished to the publishers of P.D.R. by the various drug manufacturers. The P.D.R. is supplemented and revised throughout the year through periodic mailings from the publisher. Dr. Swaim testified that when he prescribed the Ortho-Novum 2 mg. for Chapman, the 1968 P.D.R., though it stated that women with thrombophlebitis should not take Ortho-Novum 2mg. and occassionally thrombophlebitis would occur in the course of taking Ortho-Novum 2 mg., contained no warning that a statistically significant relationship between the use of oral contraceptives and thrombophlebitis had been determined.
The June, 1968 package insert, which Dr. Swaim testified that he did not read, and the 1969 P.D.R. contained the following language, which conformed to the Federal Food and Drug Administration’s requirement for uniform labeling of package inserts for oral contraceptives:
“WARNINGS
1. The physician should be alert to the earliest manifestations of thrombotic disorders (thrombophlebitis, cerebrovascular disorders, pulmonary embolism, and retinal thrombosis). Should any of these occur or be suspected, the drug should be discontinued immediately.
*68Studies conducted in Great Britain and reported in April 1968 estimate there is a seven to tenfold increase in mortality and morbidity due to thromboembolic diseases in women taking oral contraceptives. In these controlled retrospective studies, involving 36 reported deaths and 58 hospitalizations due to ‘idiopathic’ .thromoembolism, statistical evaluation indicates that the differences observed between users and non-users were highly significant.
The conclusions reached in the studies are summarized in the table below:
Comparison of Mortality and Hospitalization Rates Due to Thromboembolic Disease in Users and Non-Users of Oral Contraceptives in Britain
Hospitalization Category_Morbidity
_Age 20-34 Age 35-44_Age 20-44
Users of Oral Contraceptives 1.5/100,000 3.9/100,000_47/100,000
Non-Users 0.2/100,000 0.5/100,000 5/100,000
No comparable studies are yet available in the United States. The British data, especially as they indicate the magnitude of the increased risk to the individual patient, cannot be directly applied to women in other countries in which the incidences of spontaneously occurring thromboembolic disease may be different.
* ** *
ADVERSE REACTIONS OBSERVED IN PATIENTS RECEIVING ORAL CONTRACEPTIVES
A statistically significant association has been demonstrated between use of oral contraceptives and the following serious adverse reactions:
Thrombophlebitis Pulmonary embolism.”
Dr. Swaim testified that, when he prescribed an oral contraceptive for Chapman in July, 1968, he was aware that certain researchers were claiming that a cause-effect relationship existed between thrombophlebitis and the use of oral contraceptives. However, he stated that *69there was much conflict in the literature of that time and that he felt that the oral contraceptives were completely safe for use by Chapman in that Chapman was in excellent health for a person of her age and weight and had shown no previous signs of vascular disease.
Chapman’s suit against Ortho was for negligence, strict liability, and breach of warranty, all based upon Ortho’s failure to provide a proper warning. The jury returned a verdict for Chapman in the amount of $100,000.
As the majority opinion points out, Ortho contends that the trial court erred in admitting certain exhibits which contained more detailed, more specific, and more accurate warnings than those contained in 1969 P.D.R. These warnings were an F.D.A.-mandated “Patient Warning” from August, 1970, an Ortho-Novum 2 mg. package insert from January, 1970, and an advertisement from a magazine which was directed primarily to obstetricians and gynecologists, a January 1970 magazine which Dr. Swaim never saw. Ortho argues that the admission of post-occurrence remedial measures by a defendant to show negligence is contrary to the law as it exists in Indiana. He cites as his authority Terre Haute & Indianapolis R.R. v. Clem (1890), 123 Ind. 15, 23 N.E. 965, and Dudley Sports Co. v. Schmitt (1972), 151 Ind.App. 217, 279 N.E.2d 266.
I agree with the majority opinion that post-accident remedial measures by a defendant are not admissible to show negligence. See Clem, supra, and Dudley Sports Co., supra. However, in the case at bar the post-prescription warnings were not admitted to show negligence on the part of Ortho; they were admitted to show the kind of caution which could have been given. The trial court specifically told the jury that these post-occurrence warnings were being admitted solely for the limited purpose of showing examples of the kind of caution which could have been given and not as evidence of negligence on the part of Ortho.
In Dudley, supra, at pages 277-278 of 279 N.E.2d this court stated the following:
“In negligence actions, an admission of negligence is often sought to be inferred from remedial conduct by the defendant subsequent to the happening of an accident. Goshen v. England (1889), 119 Ind. 368, 21 N.E. 977. Such evidence is generally inadmissible, even though it seems to suggest a consciousness of the wrong. Terre *70Haute & Indianapolis R.R. Co. v. Clem (1889), 123 Ind. 15, 23 N.E. 965.
However, the reasons to declare evidence of subsequent remedial conduct inadmissible are not appropriate when the evidence is relevant to prove facts other than negligence. 2 Jones, The Law of Evidence, § 387____”
The post-prescriptive warnings in the case at bar were admitted to prove facts other than negligence. They were admitted to show examples of cautions which could have been given by Ortho at the time that Dr. Swaim prescribed an oral contraceptive for Chapman in July 1968. This “caution” exception to the general rule and others like it have been adopted by the courts of other jurisdictions,1 and is explained by the Supreme Court of Pennsylvania in Hydman v. Pennsylvania Railroad Company (1959), 396 Pa. 190, 152 A.2d 251, 256, as follows:
“The appellant also argues that the trial court was in error in refusing to grant its motion for a new trial. It claims that it was reversible error for the court below to admit evidence that after the accident defendant attached to the tower in question signs reading ‘Danger, Live wire, Keep off.’
The law of this Commonwealth is clear that evidence of subsequent repairs or precautions is not admissible for the purpose of proving antecedent negligence. Baran v. Reading Iron Co., 1902, 202 Pa. 274, 51 A. 979. Appellant’s argument was more than adequately handled by the court below when it said:
‘A detailed review of the record discloses that such evidence was admitted for the special purpose of demonstrating to the jury one of the precautionary steps, which could have been taken by defendant without hindering its operation if the jury found that such measure was required. The jury was carefully instructed to so regard it at the time it was introduced into evidence. The limited scope of the item of proof was plainly set out to the jury in careful instructions by our President Judge Eugene V. Alessandroni who presided over the trial. We believe the jury to have been adequately apprised- that *71the testimony had no bearing on antecedent negligence but was only to show a caution which was not costly or burdensome to the defendant in relation to the risk or danger invovled.’ ”
I would hold that the trial court did not err in admitting evidence of the remedial measures taken in Ortho’s subsequent warnings when such evidence was admitted solely for the limited purpose of showing certain precautionary information which was available and could have been used by Ortho in 1968.
The majority opinion states that the caution exception to the rule prohibiting the admission of post-occurrence remedial actions is not applicable because the feasibility of taking such remedial action was not in dispute in the case at bar. I disagree. Even though the disputed evidence was admitted during Chapman’s case in chief, it was, nonetheless, a fact that Ortho contended that it was not feasible for it to have given a warning which included the statistical data which were contained in the British studies in July of 1968 because such were not then available to Ortho. Chapman simply presented evidence which showed that those statistics were then available and that the later warning, as used in the 1970 package insert, was an example of the kind of caution which could have been provided to Chapman’s doctor in July of 1968. Therefore, I am of the opinion that the 1970 package insert was properly admitted under the caution exception to the rule which prohibits the admission of post-occurrence remedial actions.
Additionally, it should be pointed out that, in my opinion, the common law restrictions against the admission of evidence of remedial measures taken do not apply to products liability cases where the issue of strict liability is presented. This principle is explained very well by the Supreme Court of California in Ault v. International Harvester Company (1975), 13 Cal.3d 113, 117 Cal. Rptr. 812, 528 P.2d 1148. On page 1150 of 528 P.2d 1150, the following footnote appears:
“1. Section 1151 provides, ‘When, after the occurrence of an event, remedial or precautionary measures are taken, which, if taken previously, would have tended to make the event less likely to occur, evidence of such subsequent measures is inadmissible to prove negligence or culpable conduct in connection with *72the event.’ All statutory references will be to the Evidence Code, unless otherwise noted.”
The following textual material from pages 1150-1152 of 528 P.2d is set forth at length:
“Section 1151 by its own terms excludes evidence of subsequent remedial or precautionary measures only when such evidence is offered to prove negligence or culpable conduct. In an action based upon, strict liability against a manufacturer, negligence or culpability is not a necessary ingredient. The plaintiff may recover if he establishes that the product was defective, and he need not show that the defendants breached a duty of due care. (Greeman v. Yuba Power Products, Inc. (1963) 59 Cal.2d 57, 62-63, 27 Cal.Rptr. 697, 377 P.2d 897.)
* * *
The history and purpose of section 1151 compel our conclusion that it was not intended to apply to cases found on the theory of strict liability in a products liability action. According to its draftsmen, section 1151 was intended merely to codify ‘well settled law.’ (Law Revision Com. comment to Evid. Code, § 1151.) The rule excluding evidence of subsequent repairs originally rested on the notion that such repairs were completely irrelevant to the issue of defendant’s negligence at the time of the accident. Thus, the first case to adopt this rule in California, Sappenfield v. Main-St., etc. R.R. Co. (1891) 91 Cal. 48, 62, 27 P. 590, 593, stressed that ‘The negligence of the employer, which renders him responsible for the accident, depends upon what he did and knew before the accident, and must be established by facts and circumstances which preceded it, and not by acts done by him after the occurrence.’ (See, e.g., Helling v. Schindler (1904) 145 Cal. 303, 312-315, 78 P. 710.)
On the other hand a number of more recent cases have recognized several exceptions to the rule of exclusion in negligence cases. For example, several decisions acknowledge that evidence of subsequent repairs is relevant to the issue of negligence, for if the changes occur closely in time they may well illustrate the feasibility of the improvement at the time of the accident, one of the normal elements in the negligence calculus. (See, e.g. Johnson v. United States (D.Mont. 1958) 163 F. Supp. 388, 395; Baldwin Contracting Co. v. Winston Steel Works, Inc. (1965) 236 Cal.App.2d 565, 573, 46 Cal.Rptr. 421; Varas v. Barco Mfg. Co. (1962) 205 Cal.App.2d 246, 259, 22 Cal.Rptr. 737.)
*73Nevertheless, courts and legislatures have frequently retained the exclusionary rule in negligence cases as a matter of ‘public policy,’ reasoning that the exclusion of such evidence may be necessary to avoid deterring individuals from making improvements or repairs after an accident has occurred. Section 1151 rests explicitly on this ‘public policy’ rationale. In explaining the purpose of the section, the draftsmen’s comment states: ‘The admission of evidence of subsequent repairs to prove negligence would substantially discourage persons from making repairs after the occurrence of an accident.’ (Emphasis added.) (Law Revision Com. comment to Evid.Code, § 1151.)
While the provisions of section 1151 may fulfill this anti-deterrent function in the typical negligence action, the provision plays no comparable role in the products liability field. Historically, the common law rule codified in section 1151 was developed with reference to the usual negligence action, in which a pedestrian fell into a hole in a sidewalk (see, e.g., City of Miami Beach v. Wolfe (Fla. 1955) 83 So.2d 774) or a plaintiff was injured on unstable stairs (see, e.g., Hadges v. New York Rapid Transit Corporation (1940), 259 A.D. 154, 18 N.Y.S.2d 304); in such circumstances, it may be realistic to assume that a landowner or potential defendant might be deterred from making repairs if such repairs could be used against him in determining liability for the initial accident.
When the context is transformed from a typical negligence setting to the modern products liability field, however, the ‘public policy’ assumptions justifying this evidentiary rule are no longer valid. The contemporary corporate mass producer of goods, the normal products liability defendant, manufactures tens of thousands of units of goods; it is manifestly unrealistic to suggest that such a producer will forego making improvements in its product, and risk innumerable additional lawsuits and the attendant adverse effect upon its public image, simply because evidence of adoption of such improvement may be admitted in an action founded on strict liability for recovery on an injury that preceded the improvement. In the products liability area, the exclusionary rule of section 1151 does not effect the primary conduct of the mass producer of goods, but serves merely as a shield against potential liability. In short, the purpose of section 1151 is not applicable to a strict liability case and hence its exclusionary rule should not be gratuitously extended to that field.
This view has been advanced by others. It has been pointed out *74that not only is the policy of encouraging repairs and improvements of doubtful validity in an action for strict liability since it is in the economic self interest of a manufacturer to improve and repair defective products, but that the application of the rule would be contrary to the public policy of encouraging the distributor of mass-produced goods to market safer products. (Note, Products Liability and Evidence of Subsequent Repairs, 1972 Duke L.J. 837, 845-852.)” (Footnotes omitted) (Original emphasis)
I find the reasoning of the Supreme Court of California to be persuasive and would hold that the prohibition against the introduction of evidence which shows that remedial measures were taken by a defendant does not apply to cases where the issue of strict liability has been presented. This holding in no way affects the common law rule that evidence of such remedial measures shall not be admitted to show a defendant’s admission of negligence.
The majority opinion asserts that for the purpose of applying the post-occurrence remedy rule there is no practical distinction between the typical negligence case and a strict liability action which is based upon an inadequate manufacturer’s warning. I disagree. Although a reasonable foreseeability test is utilized to determine a breach of duty in both the negligence action and the products liability action which is based upon an inadequate warning, the theories of recovery and the underlying public policies which support those theories are different.
In a negligence action, a breach of the duty to warn of a defective or dangerous condition of which the one who owes the duty has actual or constructive knowledge results in liability for damages which proximately resulted from that breach. In a strict liability action a breach of the duty to warn of an inherently dangerous condition of which the manufacturer should be cognizant results in a defective product, the dispensation of which renders the manufacturer strictly liable for any damages caused by that product when used in a manner which was reasonably foreseeable by the manufacturer.
72 C.J.S. Supp. pp. 10-12, Products Liability § 7, states:
“Generally speaking, the doctrine of ‘strict liability’ is a rule under which liability is imposed, without regard to the exercise of reasonable care, on one who sells a product in a defective condi*75tion unreasonably dangerous to the user or consumer, for harm caused to the ultimate user or consumer, if the seller is engaged in the business of selling such product, and the product is expected to and does reach the user or consumer without substantial change in the condition in which it is sold. . . .
Strict liability is generally regarded as a doctrine rooted in considerations of public policy. The purpose behind such policy has been to insure that the costs of injuries resulting from defective products are borne, as a cost of doing business, by the persons who put the products into the channels of commerce rather than by the injured persons who ordinarily are powerless to protect themselves, without imposing upon such persons the problems inherent in pursuing negligence remedies. As otherwise stated, this policy involves the placing of liability on the party primarily responsible, who is in a position to most effectively reduce the hazards to life and health arising from their products, and the securing of an adequate remedy for the injured plaintiff. The imposition of strict liability involves the task of balancing between the need for adequate recovery for the person injured and the need for viable enterprise, and weighing the means available for avoiding the risk of harm against the utility of the product.
The basis for the cause of action is said to be the existence of a defect in, or a condition unreasonably dangerous for the intended use of, the product. The primary concern of strict liability is with the fitness of the product. . . .
However the concepts of duty, and fault, have not been discarded entirely, according to some authority, and the requirement of care does not appear in cases where a defect is deemed to result notwithstanding the product is constructed as intended.... The strict liability theory is not one of unlimited application. It does not subject a seller or manufacturer to absolute liability, or to liability simply because of the occurrence of any injury from the use of a product. Several factors are pertinent in applying the doctrine, such as the nature of the ultimate transaction, the methods employed in distributing the product, and the type of activity in which the user was engaged when the harm occurred.” (Footnotes omitted) (Our emphasis)
The majority opinion in the case at bar has effectively limited Chapman in her pursuit of a remedy in such a way that she can only seek her remedy on a negligence theory, thereby obviating the public policies which underlie her attempt to recover in strict liability. Even though *76the test of reasonable foreseeability is the same for determining the adequacy of the warning for both theories of recovery, the underlying policies are not. The problem is still one of a manufacturer who dispensed a defective product.
In 72 C.J.S. Supp. pp. 38-39, Products Liability § 25, it states:
“A product may be deemed defective, although faultlessly made, if it is unreasonably dangerous to place the product in the hands of the user without a suitable warning, and the product is supplied and no warning is given, or where a product is sold without adequate warning. . . .
* * *
The duty of a supplier of products to warn of dangers incident to their use exists under both strict liability and negligence theories of recovery; and liability may be imposed under either strict liability or negligence rules where there is a breach of such a duty. The duty to warn arises out of considerations of public policy, which requires that a supplier, as an incident to doing business, assume the added burden of precaution by adding a warning where required. This burden is rightly borne as one of the costs of producing and selling a commodity to members of the public whose knowledge of the potential danger to themselves may be greatly inferior to that possessed by the supplier, especially a manufacturer. In light of this policy, the failure to give warning is not excusable on the grounds of its possible adverse effect on business.” (Footnotes omitted) (Our emphasis)
I am of the opinion the disputed evidence was properly admitted and that the judgment should be affirmed.
NOTE —Reported at 388 N.E.2d 541.

. See American Airlines Inc. v. United States, 418 F.2d 180 (5th Cir. 1969); Lolie v. Ohio Brass Co., 502 F.2d 741 (7th Cir. 1974); and Rule 407, Fed.R.Evid.